IiS% - IHr
COA# 08-12-00253-CR                               OFFENSE:        19.03

CTVIP. Alfredo Holguin v. The Sta¥ of C0|JNTY:                     E| paso
o I YLt.      I exas                      .
                                                  TRIAL COURT: 243rd District Court
COA DISPOSITION: Affirm

DATE: 09/12/2014                   Publish: No TC CASE #:          20120D01334




                          THF rniiRT OF CRIMINAL APPEALS
                       IN THE CPU


Fl ECTRONIC RECORD

             Alfredo Holguin v. The State of
                                                        CCA#:
STYLE:       Texas             ;

                                       Petition         CCA Disposition:
         PRO S£
 FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
                                                        JUDGE:
             K^H/ft                                                               PC:_
 DATE:          0^jlil^)lf                              SIGNED:
                                                                                 DNP:
                                                        PUBLISH:
 JUDGE   :             t*r*JaAju*—
                                                                                      MOTION FOR

                                                  REHEARING IN CCA IS:
                                                  JUDGE:                   .




                                       VW' / <*'